Name: Commission Regulation (EEC) No 143/86 of 24 January 1986 derogating from Regulation (EEC) No 3061/84 as regards the time limits for the submission of crop declarations relating to olive trees in respect of the 1985/86 marketing year
 Type: Regulation
 Subject Matter: economic policy;  processed agricultural produce;  agricultural activity
 Date Published: nan

 25. 1 . 86 Official Journal of the European Communities No L 19/ 13 COMMISSION REGULATION (EEC) No 143/86 of 24 January 1986 derogating from Regulation (EEC) No 3061 /84 as regards the time limits for the submission of crop declarations relating to olive trees in respect of the 1985/86 marketing year down for the lodging of crop declarations are therefore no longer suitable ; whereas the time limits should accor ­ dingly be extended for the 1985/86 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1 966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3768/85 (2), Having regard to Council Regulation (EEC) No 2261 /84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organizations ^), and in particular Article 19 thereof, Whereas, under Articles 1 ( 1 ) and 4 ( 1 ) of Commission Regulation (EEC) No 3061 /84 (4), olive growers must lodge their crop declarations as referred to in Article 3 ( 1 ) and (2) of Regulation (EEC) No 2261 /84 not later than 30 November of each marketing year, and producer organi ­ zations or associations thereof must lodge their members' crop declarations not later than 31 December of each marketing year ; Whereas in the winter of 1985 frosts of exceptional severity and duration resulted in serious damage to olive trees ; whereas substantial adjustments should accordingly be made to the data recorded in crop declarations for the 1984/85 marketing year ; whereas the time limits laid HAS ADOPTED THIS REGULATION : Article 1 For the 1 985/86 marketing year, the crop declarations as referred to in Article 3 ( 1 ) and (2) of Regulation (EEC) No 2261 /84 shall be lodged not later than :  31 January 1986, by olive growers,  28 February 1986, by producer organizations or, where appropriate, associations thereof. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 December 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 January 1986 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 362, 31 . 12 . 1985, p. 8 . (3) OJ No L 208 , 3 . 8 . 1984, p. 3 . (4) OJ No L 288 , 1 . 11 . 1984, p. 52.